Exhibit 10.2

RETENTION AGREEMENT

THIS RETENTION AGREEMENT (the “Agreement”) is entered into as of December 11,
2007 (the “Effective Date”) by and between TVI Corporation, a Maryland
corporation (the “Company”), and Donald C. Yount, Jr. (the “Executive”)(each a
“Party,” collectively, the “Parties”).

EXPLANATORY NOTE

WHEREAS, the Executive provides valuable and necessary services to the Company
making the Executive’s continuity of employment beneficial to the Company and
its stockholders;

WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to provide the Executive with an incentive to maintain ongoing
employment; and

WHEREAS, in furtherance of this interest of the Company, this Agreement
establishes a severance benefit to provide the Executive with enhanced financial
security and economic incentive to remain employed.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto agree under seal as
follows.

Section 1. At-Will Employment.

(a) At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company is, and shall remain, “at-will.” Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, with or without cause, at the option of either Party.

(b) Severance Benefit. Executive’s at-will status shall not be construed to
deprive Executive of his/her entitlement to severance benefits upon the
involuntary termination of the Executive and the qualifying circumstances
described in this Agreement.

Section 2. Severance Benefits.

If Executive’s employment is terminated by the Company without Cause, or by
Executive for Good Reason, then, subject to Section 3, Executive will receive:
(i) twelve (12) months of Executive’s base salary, as in effect immediately
prior to the date of termination, payable in equal installments in accordance
with the Company’s regular pay schedule and practices; (ii) reimbursement for
premiums paid for medical benefits (the “COBRA Benefits”) for Executive and
Executive’s eligible dependents under the Company’s benefit plans for twelve
(12) months following Executive’s termination of employment, payable when such
premiums are due (provided Executive and Executive’s eligible dependents validly
elect to continue coverage under applicable law); and (iii) full accelerated
vesting with respect to Executive’s then outstanding, unvested Company stock
options granted on or prior to the date hereof.

Section 3. Conditions to Receipt of Severance.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 2 will be subject to Executive signing and not revoking a
separation agreement and release of any



--------------------------------------------------------------------------------

and all claims whatsoever against the Company, its affiliates and their
directors, officers, employees and agents, in the form provided to Executive by
the Company, attached here to as Exhibit A. No severance will be paid or
provided until the separation agreement and release agreement becomes effective
(the “Release Effective Date”).

(b) Nondisparagement. During the Employment Term and for twelve (12) months
thereafter, Executive will not knowingly disparage, criticize, or otherwise make
any derogatory statements regarding the Company, its affiliates and their
directors, officers, employees or agents. The foregoing restrictions will not
apply to any statements that are made truthfully in response to a subpoena or
other compulsory legal process.

(c) Other Requirements. Executive agrees to continue to comply with the terms of
the Company’s Confidentiality, Innovations and Non-Solicitation Agreement
entered into by Executive (the “Confidential Information Agreement”).

Section 4. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s
conviction of, or plea of nolo contendre to, a charge or commission of a felony;
(ii) Executive’s willful and continued failure to perform the duties and
responsibilities of his/her position; (iii) Executive’s negligence, failure,
incompetence or insubordination, as determined in the good faith, reasonable
discretion of the Company, to perform the duties and functions reasonably
assigned by the Company; (iv) any act of personal dishonesty taken by Executive
in connection with his/her responsibilities as an employee of the Company;
(v) Executive materially breaching Executive’s Confidential Information
Agreement; (vi) any other conduct engaged in by the Executive with the intended
purpose, or foreseeable likelihood, of resulting in material harm or detriment
to the Company including, but not limited to, the diversion of work opportunity
away from the Company, or competing with the Company; (vii) any other act or
omission on Executive’s part for which Board reasonably believes has had or will
have a material detrimental effect on the Company’s reputation or business; or
(viii) the Executive’s Disability. Termination caused by death or Disability of
the Executive shall not constitute termination “without Cause.” For purposes of
this Agreement, the term “Disability” will have the same defined meaning as in
the Company’s long-term disability plan, as may be in effect from time to time.

(b) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following, without Executive’s consent: (i) a material
reduction of Executive’s principal duties, title, authority or responsibilities
in effect as of this date; (ii) a reduction in Executive’s base salary (other
than amounts disputed in good faith with the basis for such dispute set forth by
the Company in writing); (iii) the Company requiring Executive to relocate his
or her principal place of business or the Company relocating its headquarters,
in either case to a facility or location outside of a fifty (50) mile radius
from Executive’s current principal place of employment or residence; or (iv) the
requirement that the Executive engage in any unlawful act or act of dishonesty,
fraud or deception in the course of his or her employment; provided however,
that Executive only will have Good Reason if the event or circumstances
constituting Good Reason specified in any of the preceding clauses is not cured
within thirty (30) days after Executive gives written notice to the Board.
Executive’s actions approving any of the foregoing changes (that otherwise may
be considered Good Reason) will be considered consent for the purposes of this
Good Reason definition.

Section 5. Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm,

 

-2-



--------------------------------------------------------------------------------

corporation, or other business entity which at any time, whether by purchase,
merger, or otherwise, directly or indirectly acquires all or substantially all
of the assets or business of the Company. None of the rights of Executive to
receive any form of compensation payable pursuant to this Agreement may be
assigned or transferred except by will or the laws of descent and distribution.
Any other attempted assignment, transfer, conveyance, or other disposition of
Executive’s right to compensation or other benefits will be null and void.

Section 6. Notices. All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given: (a) on the
date of delivery if delivered personally; (b) one day after being sent overnight
by a well established commercial overnight service; or (c) four days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

TVI Corporation

7100 Holladay Tyler Road, Suite 300

Glenn Dale, MD 20769

Attn: CEO

with a copy to:

TVI Corporation

7100 Holladay Tyler Road, Suite 300

Glenn Dale, MD 20769

Attn: General Counsel

If to Executive:

at the last residential address known by the Company.

Section 7. Severability. If any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement will continue in full force and effect without said provision.

Section 8. Arbitration. The Parties agree that any and all disputes arising out
of the terms of this Agreement, their interpretation, and any of the matters
herein released, will be subject to binding arbitration in Maryland before a
single selected arbitrator of the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes, supplemented by the
Maryland Rules of Civil Procedure. The Parties agree that the prevailing party
in any arbitration will be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties hereby
agree to waive their right to have any dispute between them resolved in a court
of law by a judge or jury. This paragraph will not prevent either party from
seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
relating to Executive’s obligations under this Agreement.

Section 9. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the specific subject matter herein and
supersedes all prior or contemporaneous agreements whether written or oral
(except for any terms that provide for the accelerated vesting of Executive’s
equity awards if they are not assumed or substituted by a successor
corporation). No waiver,

 

-3-



--------------------------------------------------------------------------------

alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing that specifically references this Section and is
signed by duly authorized representatives of the parties hereto.

Section 10. Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.

Section 11. Headings. All captions and Section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

Section 12. Tax Withholding. All payments made pursuant to this Agreement will
be subject to withholding of applicable taxes.

Section 13. Governing Law. This Agreement will be governed by the laws of the
State of Maryland (with the exception of its conflict of laws provisions).

Section 14. Acknowledgment. Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

Section 15. Counterparts. This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the Effective Date.

 

TVI CORPORATION

/s/ Harley A. Hughes

Harley A. Hughes, CEO and President

EXECUTIVE

/s/ Donald C. Yount, Jr.

 

-5-